[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 08-17023         ELEVENTH CIRCUIT
                                                      AUGUST 12, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                  D. C. Docket No. 01-00240-CR-T-26-MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ROBERT REESE LYONS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 12, 2010)

Before CARNES, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Robert Reese Lyons appeals through counsel the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion for a reduced sentence based on Amendment 706 to

the Sentencing Guidelines.

                                         I.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). Section 3582(c)(2) allows a district court to reduce the

term of imprisonment of “a defendant who has been sentenced . . . based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Amendment 706 to the Sentencing

Guidelines lowered the offense levels in § 2D1.1 for most crack cocaine offenses.

See United States v. Douglas, 576 F.3d 1216, 1218 (11th Cir. 2009); see also

United States v. Smith, 568 F.3d 923, 926 (11th Cir. 2009) (observing that

“Amendment 706 . . . reduced by two levels the base offense level for crack

cocaine sentences calculated pursuant to U.S.S.G. § 2D1.1(c)”); United States v.

Williams, 549 F.3d 1337, 1339 (11th Cir. 2008) (noting that “a defendant whose

original sentencing range was based on something other than § 2D1.1 is precluded

from receiving a sentence reduction” based on Amendment 706).

      The district court concluded that Lyons was not eligible for a sentence

reduction under § 3582(c)(2) because he qualified as a career offender under §



                                          2
4B1.1, and therefore Amendment 706 did not lower the applicable guideline range.

See United States v. Moore, 541 F.3d 1323, 1327–28 (11th Cir. 2008) (denying

reduction for a defendant who was sentenced as a career offender under § 4B1.1);

U.S.S.G. § 1B1.10, cmt. (n1.(A)) (prohibiting reduction where “amendment does

not have the effect of lowering the defendant’s applicable guideline range because

of the operation of another guideline”). Lyons contends that was error. He argues

that his sentence was based on § 2D1.1 rather than § 4B1.1. Lyons asserts that the

career offender enhancement applies only if the enhanced offense level is greater

than the offense level that is otherwise applicable. See U.S.S.G. § 4B1.1(b).

Because his offense level was 32 under both § 4B1.1 and § 2D1.1, he argues that

his sentence was based on the crack cocaine guidelines rather than the career

offender guideline.1

       The district court did not err in denying Lyon’s § 3582(c)(2) motion. Even

if Lyons’ sentence was based on § 2D1.1 and Amendment 706 had reduced his

offense level by two levels to 30, see Smith, 568 F.3d at 926, his guideline range

would not change. Lyons would still face an offense level of 32 under the career

offender guideline. See U.S.S.G. § 4B1.1(b) (providing that “if the offense level



       1
         Lyons also asks us to overturn United States v Moore, 541 F.3d 1323 (11th Cir. 2008), but
that decision can be overruled only by the en banc court or the Supreme Court. See United States
v. Hogan, 986 F.2d 1364, 1369 (11th Cir. 1993).

                                                3
for a career offender . . . is greater than the offense level otherwise applicable, the

[career offender] offense level . . . shall apply”). The district court lacked authority

under § 3582(c)(2) to reduce Lyons’ sentence.

      AFFIRMED.




                                            4